Citation Nr: 0828246	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-39 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 









INTRODUCTION

The veteran served on active duty from December 1940 to 
August 1945.  He passed away in November 2004, and his widow 
is the appellant.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Republic of Puerto Rico, which denied service 
connection for the cause of the veteran's death.

In an August 2005 statement, the appellant stated that the 
veteran died due to malpractice in a VA hospital.  
Accordingly, a claim for entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death is referred to 
the RO for appropriate action.
 

FINDINGS OF FACT

1.  The veteran died on November [redacted], 2004, at age 83, due to 
cardiogenic shock, acute myocardial infarction, atrial 
fibrillation, and severe aortic stenosis.

2.  At the time of his death, service connection was in 
effect for residuals of frozen feet of the right and left 
lower extremities, each rated as 30 percent disabling.  There 
is no competent medical evidence of record showing that 
residuals of frozen feet of the right and left lower 
extremities caused or contributed to cause the veteran's 
death.

3.  The medical evidence shows that the veteran died due to 
cardiogenic shock, acute myocardial infarction, atrial 
fibrillation, and severe aortic stenosis, none of which were 
related to his service-connected residuals of frozen feet or 
to his military service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a non-
detailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Where a claimant submits a detailed application for benefits, 
VA must provide a detailed response.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Required notice was completed by a 
letter dated in May 2005, which informed the appellant of all 
three elements required by the 38 C.F.R. § 3.159(b) as stated 
above.  In light of the denial of the claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of prejudice to her under the holding in 
Dingess/Hartman.   

While the letter did not specifically include a statement of 
the condition for which the veteran was service-connected at 
the time of his death, it did provide an explanation of the 
evidence and information required to substantiate the DIC 
claim based on either a previously service-connected 
condition or a condition not yet connected.  Further, the 
appellant demonstrated that she had actual knowledge of the 
fact that her husband was service connected for residuals of 
frozen feet, as well as actual knowledge of all of the 
requirements for the cause of death claim, as she attempted 
to relate the veteran's service-connected frostbite 
residuals, his only service-connected disability, to his 
death in a January 2005 statement.  As such, failure to 
notify the appellant of which disability the veteran was 
service connected for is harmless error.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant records identified by the appellant, including 
service medical records and VA treatment records, have been 
obtained.  There is no evidence that the veteran sought 
private treatment for his residuals of frozen feet and/or his 
heart condition.  As discussed below, the appellant does not 
contend that the veteran's terminal cardiovascular conditions 
had their onset during active service, and there is no 
competent medical evidence of record to suggest a correlation 
between the veteran's cardiovascular conditions and his 
military service; therefore, a VA medical opinion is not 
required.  See Delarosa v. Peake, No. 2007-7108 (Fed. Cir. 
Jan. 31, 2008); 38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 


II.  Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  She argues that his service-connected 
frostbite residuals caused his death.  See Statement in 
Support of Claim, dated January 11, 2005.

To establish service connection for the veteran's cause of 
death, the evidence must show that a disability incurred in, 
or aggravated by service, either caused or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.  

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).

The veteran died in November 2004.  The death certificate 
shows that the immediate cause of death was cardiogenic 
shock, acute myocardial infarction, atrial fibrillation, and 
severe aortic stenosis.

The evidence does not show, nor does the appellant contend, 
that any of the disabilities listed on the veteran's death 
certificate were related to his active service.  
The veteran's service medical records are devoid of any 
complaints or findings of a cardiovascular condition, 
including cardiogenic shock, acute myocardial infarction, 
atrial fibrillation, and severe aortic stenosis.  Further, 
there is no competent medical evidence of record relating 
cardiovascular disease, first shown by the medical evidence 
many years after service, to the veteran's active service.  
Nor is there any competent medical evidence of record showing 
a relationship between the veteran's service-connected 
residuals of frostbite of the feet and his fatal 
cardiovascular disease.

A review of the record reveals that in August 2003 the 
veteran underwent a VA examination of his feet.  The examiner 
noted a history of high blood pressure, hyperlipidemia, 
mitral regurgitation, atrial fibrillation, and aortic 
stenosis.  Although the examiner described the residuals of 
the veteran's frozen feet and related his lower extremity 
symptomatology to in-service cold injuries, the examiner did 
not link any of his cardiovascular conditions to his cold 
injuries or to his military service.  

The veteran was hospitalized in late October 2004 after an 
episode of symptomatic bradycardia.  Due to his history of 
atrial fibrillation, he was started on anticoagulation.  
During treatment, the veteran complained of acute hip and 
lower extremities pain, mostly on the right side; however, 
there was no mention of the veteran's residuals of frozen 
feet and no opinion as to the etiology of leg pain was 
provided.  The veteran was diagnosed with non-ST-segment 
elevation myocardial infarction and was transferred to the 
cardiology unit, where he was diagnosed with myocardial shock 
and his diagnoses of bradychardia/hypotension, moderate 
aortic stenosis, mild to moderate mitral regurgitation, and 
atrial fibrillation were noted.  The veteran's respiratory 
status continued to worsen, and despite medical measures 
including intubation and mechanical ventilation, the veteran 
passed away on November [redacted], 2004.

As noted above, the appellant contends that the veteran's 
service-connected residuals of frozen feet caused his death.  
As a layperson, however, she is not competent to diagnose the 
cause of the veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The medical evidence of record 
does not suggest that the veteran's residuals of frozen feet 
caused or contributed to his death, or were in any way 
related to his fatal cardiovascular disease.  

In sum, there is no competent evidence of record showing that 
any of the disabilities listed on the veteran's death 
certificate (i.e., cardiogenic shock, acute myocardial 
infarction, atrial fibrillation, and severe aortic stenosis) 
had their onset during active service (or any applicable 
presumptive period) or were related to any in-service disease 
or injury.  See 38 U.S.C.A. §§ 1110, 1112.  There is an 
indication that the veteran served in combat, but there is no 
allegation, nor does the record show, that cardiovascular 
disease was incurred during combat service.  See 38 U.S.C.A. 
§ 1154(b).  Additionally, there is no competent evidence of 
record showing that the veteran's service-connected residuals 
of frozen feet caused, or contributed substantially or 
materially, to cause his death, or that were in any way 
related to the causes of death listed on his death 
certificate.  See 38 C.F.R. §§ 3.310, 3.312.  

Based on the foregoing, the Board finds that the criteria for 
service connection for the cause of the veteran's death are 
not met.  Thus, the appellant's claim is denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


